Citation Nr: 0610691	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fracture residuals 
of the left foot.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2006, a transcript 
of which is of record.

For good cause shown, the veteran's case has been advanced on 
the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

As an additional matter, the Board notes that the veteran's 
complete service medical records are not on file, and efforts 
to obtain them have been unsuccessful.  The Board 
acknowledges that, in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule .  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. 
Derwinski , 1 Vet. App. 365, 367 (1991).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record does not reflect that the veteran has a 
current left foot disability.

3.  The veteran's hearing loss disability was first shown 
many years after service, and the preponderance of the 
competent medical evidence is against a finding that it is 
causally related to active duty.


CONCLUSION OF LAW

Service connection is not warranted for residuals of a left 
foot fracture or for bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the RO provided the 
veteran with notification by correspondence dated in October 
2002, which was clearly prior to the November 2002 rating 
decision which is the subject of this case.  This 
correspondence addressed the requirements for a grant of 
service connection, informed the veteran of the evidence 
necessary to substantiate his claims, informed him of what 
information and evidence he must submit, as well as what 
information and evidence will be obtained by VA.  Further, 
this correspondence addressed the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case, in that it requested detailed 
information of relevant medical records so VA could request 
them but also stated that the veteran could submit the 
evidence himself and that it was still his responsibility to 
support his claim with appropriate evidence.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, there does not appear to be any allegation by or on 
behalf of the veteran that he has received inadequate notice, 
and/or has been prejudiced by the order of the events in this 
case.  In fact, he has actively participated in the 
processing of his claim, including submitting statements and 
medical evidence, as well as providing testimony at the 
February 2006 hearing.  

The Board acknowledges that the Court held in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Although the record does not reflect that the veteran was 
notified of the potential disability rating(s) and/or 
effective date(s) which may be assigned for his claimed 
disabilities, for the reasons stated below the Board has 
concluded that the preponderance of the evidence is against 
the establishment of service connection for these 
disabilities.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  While efforts to obtain his complete 
service medical records have were unsuccessful, as noted in 
the Introduction, alternate records were created from 
hospital admission cards during the veteran's active service.  
Nothing in the record indicates the veteran has identified 
the existence of any other relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
had the opportunity to present evidence and testimony at a 
Board hearing in February 2006.  Moreover, he was accorded VA 
medical examinations in October 2002 which evaluated both his 
left foot and hearing loss claims.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with the March 2003 Statement of the 
Case (SOC), as well as Supplemental SOCs (SSOCs) in March 
2003 and February 2004, which informed them of the laws and 
regulations relevant to the veteran's claims.  Accordingly, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

With respect to the veteran's hearing loss claim, the Board 
notes that for the purpose of applying the laws administered 
by VA, impaired hearing is considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

The veteran has contended, to include at his February 2006 
hearing, that his hearing loss was due to in-service noise 
exposure from field artillery.  He described one incident 
where a big gun went off, and blew his ear or his eardrum.  
Further, he has indicated that this noise exposure occurred 
while engaged in combat, in that he testified he participated 
in the Battle of the Bulge.  Similarly, he has contended that 
he injured his left foot when he jumped from a truck while 
engaged in combat, and that he was subsequently hospitalized 
for both injuries.  Moreover, he indicated that he did not 
have hearing and/or left foot problems prior to service, and 
that he had had these problems since service although he 
acknowledged that he did not seek treatment from a medical 
care professional for many years.

Inasmuch as the veteran has indicated that the claimed 
disabilities originated as a result of combat, the provisions 
of 38 U.S.C.A. § 1154(b) must be considered in this case.  
This statute provides that in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  
However, section 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for proving a claim via competent evidence 
demonstrating present disability or a nexus between present 
disability and some remote injury or disease of active 
service.  See Kessel v. West, 13 Vet. App. 9 (1999); 
Libertine v. Brown, 9 Vet. App. 521 (1996) (holding that an 
appellant's own statements taken together with published 
medical authorities did not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disability and service); Turpen v. Gober, 10 Vet. 
App. 536, 539 (1997) (holding that, absent medical-nexus 
evidence, there was "no reasonable possibility that 
consideration of § 1154(b) by the Board could change the 
outcome of the case on the merits"); Brock v. Brown, 10 Vet. 
App. 155, 162 (reduced evidentiary burden provided for combat 
veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, that is, what happened then -
- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required"); Cohen(Douglas) v. Brown, 10 Vet. App. 
128, 138 (1997) ("[s]ection 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition"). 

In the instant case, the Board finds that even assuming the 
provisions of 38 U.S.C.A. § 1154(b) are applicable, it would 
make no difference in the ultimate disposition of this case.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  Thus, while he 
is competent as a lay person to describe visible 
symptomatology, as well as the fact that he was exposed to 
in-service noise exposure and sustained a left foot injury, 
he is not competent to provide a medical diagnosis of either 
the in-service condition nor the current disability nor 
provide a competent medical opinion linking a current 
disability to service.
The Board notes that the alternate records created from 
hospital admission cards indicate treatment in December 1944 
for bursitis, chronic (non-tuberculosis) and bursas, ankle 
and foot - not found.  There is no indication of a left foot 
fracture, nor that he was treated for ear problems and/or 
hearing loss during his active service.  However, these 
records also acknowledged that not all hospital admissions 
were included due, in essence, to the nature of how this 
secondary source material was created.

The Board further notes that there are no post-service 
medical records on file dated prior to 2000.  Moreover, the 
veteran acknowledged at his hearing that he did not seek 
treatment for his claimed disabilities from competent medical 
care providers for many years.  The Court has indicated that 
the absence of competent medical findings of the claimed 
disability(ies) for many years after active service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002).

Regarding the left foot claim, the Board notes that it does 
not appear from the competent medical evidence that the 
veteran even has a current disability thereof.  For example, 
the outpatient treatment records dated in 2000 contain 
references to a left knee disorder, status-post injury from a 
fall off a ladder, but no findings indicative of a chronic 
left foot disorder.  Moreover, an October 2002 VA feet 
examination diagnosed history of fracture of the left first 
metatarsal with continued foot pain; pain was moderate with 
slight progression; and it was noted that the X-rays showed 
osteopenia which was not the cause of his pain, and no 
arthritis was seen.  Moreover, the X-ray report itself stated 
that there was no evidence of acute fractures or 
dislocations.

In summary, the only current condition of the left foot shown 
by the competent medical evidence is osteopenia of the bones, 
which the October 2002 VA feet examiner specifically stated 
was not the cause of the reported foot pain.  Although the 
veteran does complain of left foot pain, it has been held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Consequently, the Board must conclude that the 
preponderance of the competent medical evidence is against 
the finding that the veteran currently has a chronic left 
foot disability.  See 38 U.S.C.A. § 1110, 1131; see also 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Therefore, the preponderance of the evidence is against a 
grant of service connection for such a disability.

In regard to the hearing loss claim, the Board notes that 
there is competent medical evidence showing that the veteran 
has a current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  Specifically, an October 2002 VA 
audiological evaluation which revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
--
45
75
105+
105+
83+
LEFT
--
60
70
70
75
69

Speech recognition scores were 96 percent for the right ear, 
and 92 percent for the left ear.  Diagnosis was bilateral 
moderate to severe, predominantly high frequency 
sensorineural hearing loss.  Similarly, a January 2003 
private medical statement noted that the results of a 
November 2002 hearing evaluation showed binaural moderate to 
profound sensory hearing loss.  

However, neither the VA examination nor the private medical 
statement contains a competent medical opinion which relates 
the veteran's current hearing loss disability to his active 
service, to include his purported noise exposure therein.  In 
fact, the October 2002 VA examiner provided an opinion 
against such a finding.

The October 2002 VA audiological examiner noted that the 
veteran's claims file was reviewed, and that no military 
medical records were available.  Moreover, the examiner noted 
the veteran's account of his purported in-service noise 
exposure.  However, the examiner also noted, and apparently 
included a copy, of a January 2002 VA treatment record in 
which the veteran reported that he lost his hearing when he 
was about 15 years old when someone poured water through a 
water hose in his ears, and that he had had hearing problems 
since then.  Based on the foregoing, the examiner stated that 
he was unable to reconcile what the veteran indicated at this 
examination regarding the possible etiology of his hearing 
loss and what was said in the medical record suggesting that 
the hearing loss pre-existed military service.  Therefore, 
based on both incomplete and conflicting information, the 
examiner opined that it was less likely than not that the 
veteran's current hearing loss was caused by military 
service.

The Board acknowledges that, as the veteran's complete 
service medical records are not available, there is no way to 
find that a pre-existing hearing loss disability was noted at 
the time of entry into service, and/or that there was clear 
and unmistakable evidence of such a pre-existing condition, 
which is required for cases involving aggravation.  See 
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.303(b), 3.304, 
3.306; VAOPGCPREC 3-2003.  However, by the same rationale, 
there is no way to make a definite determination that there 
was treatment for hearing problems during service.  Moreover, 
this does not change the fact that the only competent medical 
opinion of record to address the etiology of the veteran's 
current bilateral hearing loss is that of the October 2002 VA 
audiological examiner, who concluded that it was not related 
to service.  As mentioned above, the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin, supra.  In addition, since this opinion was based 
upon both an examination of the veteran and review of his 
claims file, the Board finds that the examiner had an 
adequate foundation upon which to base this opinion.  No 
competent medical opinion is of record which refutes the 
findings of this VA examiner.  Consequently, the Board must 
conclude that the preponderance of the competent medical 
evidence is against a finding that the veteran's current 
hearing loss disability is related to his active service.

In summary, the record does not reflect that the veteran has 
a current medical diagnosis of chronic left foot disability, 
his bilateral hearing loss disability was first shown many 
years after his active service, and the only competent 
medical opinion to address the etiology of his hearing loss 
is against a finding that it is related to active service to 
include his purported noise exposure therein.  Accordingly, 
the Board has determined that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for both residuals of a left foot injury 
and bilateral hearing loss.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for fracture residuals of 
the left foot is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


